Citation Nr: 0112180	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1983 and from October 1983 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision from the Department of 
Veterans Affairs  (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In that determination, the RO granted an 
increased evaluation for service-connection bronchial asthma 
from noncompensable to 10 percent effective January 1, 1993.  
The appellant disagreed and this appeal ensued.  The record 
showed that the matter herein previously had been remanded to 
the RO for further development on three occasions.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appeal.

2. The manifestation of bronchial asthma symptomatology was 
not more than mild.

3. The veteran failed to appear for a scheduled medical 
examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchial asthma are not met. 38 C.F.R. §§ 3.655, 4.1, 4.2, 
4.97, Diagnostic Code 6602; Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The VA has a duty to assist the appellant in the development 
of his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Current 
law more specifically provides that the assistance provided 
by the Secretary shall include obtaining the following 
records if relevant to the claim:  

(1) The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to active 
military, naval, or air service that are held or 
maintained by a governmental entity.
  
(2) Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

VCAA, (to be codified at 38 U.S.C.A. § 5103A(c)).  

In the instant case, the Board finds that the appellant is 
not prejudiced by its consideration of his claim for an 
increased evaluation in excess of 10 percent for bronchial 
asthma pursuant to this new legislation insofar as VA has 
substantially met the obligations under this new legislation.  
The RO arranged medical examinations and issued supplemental 
statements of case and the statement of the case.  Thus, the 
appellant and his representative were given notice of medical 
evidence and the regulations pertinent to the determination 
of this claim.  VA medical examinations, service medical 
records and documents were submitted by the appellant or 
gathered properly by the RO with the appellant's consent and 
authorization.  Thus, the Board finds that the RO has 
substantially met the developmental requirements under the 
VCAA.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath at 
593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Prior to October 7, 1996, a 10 percent rating was assigned 
for mild paroxysms of asthmatic type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  The note 
following Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  A 
30 percent rating requires the disability to be moderate; 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks. 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  As 
discussed herein, the evidence did not demonstrate that the 
appellant's asthma was more than mild at any time prior to 
October 1996.  Thus, the appellant did not qualify for an 
increased rating under the criteria prior to October 1996.

Effective October 7, 1996, Diagnostic Code 6602 for asthma 
outlined the criteria for compensable and noncompensable 
evaluations.  In order to qualify for a 10 percent 
evaluation, examination results must reveal forced expiratory 
volume in one second (FEV-1) of 71-80 percent predicted, or 
FEV-1 or forced vital capacity (FVC) of 71-80 percent, 
intermittent inhalational or oral bronchodilator therapy.  In 
order to be entitled to a 30 percent evaluation, FEV-1 of 56-
70 percent, or daily, inhalational or oral bronchial therapy, 
or inhalational anti-inflammatory medication.  In order to 
qualify for a 60 percent evaluation, examination results must 
reveal FEV-1 of 40-50 percent predicted, FEV-1/FVC of 40-
50 percent, or at least monthly visits to a physician for 
exacerbations of symptoms, or intermittent (at least once per 
year) courses of systemic corticosteroids.  38 C.F.R. Part 4.

Medical records revealed he had a FVC of 98 percent of 
predicted and FEV-1 of 93 percent of predicted.  (See Medical 
Examination dated September 1998).  The record did not 
demonstrate that he required daily inhalational anti-
inflammatory medication or therapy.  The appellant reported 
that cold, dust, and exercise cause exacerbations of his 
asthma.  Examination results revealed that the appellant was 
not entitled to an evaluation in excess of 10 percent for 
bronchial asthma because he did not meet the criteria under 
the regulations.  The examiner stated that ratio of FEV-1/FVC 
was 78 percent predicted and was within normal limits.  He 
opined that the appellant's asthma was very mild and episodic 
in nature.  (See Medical Examination dated September 1998).  
He was not required to take medication for his asthma on a 
daily basis for more than two weeks.  Furthermore, He also 
acknowledged that he did not require any emergency treatment 
during the past year.  Wheezing was noted with forced 
expiratory tests only.

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(2000).  In October 1999, the Board remanded the case in 
order to schedule an examination to have PFT test performed.  
However, the appellant failed to appear for his examination.  

When a claimant fails to appear for a scheduled re-
examination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) dictates that the claim be denied unless 
the appellant has good cause for his failure to appear.  
Engelke v. Gober, 10 Vet. App. 396 (1997).  Since his failure 
to appear for VA medical examination, the veteran has not 
communicated with the VA regarding his reason(s) for failure 
to report to his scheduled examination.  Hence, there was no 
basis in the record for finding good cause for his failure to 
appear.  In this case, the RO fulfilled its statutory duty to 
assist the veteran in developing the facts pertinent to his 
claim by ordering such an examination. 38 U.S.C. § 5107(a); 
see also Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

In Dusek v. Derwinski, 2 Vet. App. 519 the Court noted that 
"under VA regulations, it is incumbent upon the veteran to 
submit to VA examinations if he is applying for, or in 
receipt of, compensation."  This Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the 
appellant's failure to appear in order to be examined 
essentially rejected VA's efforts at assistance.  38 C.F.R. 
§ 3.655 (a) and (b) (when entitlement cannot be established 
without current examination and claimant, without good cause, 
fails to report for such examination, then claim is rated 
based on evidence of record).

After careful consideration of the entire record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
residuals of bronchial asthma.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of ten percent for 
bronchial asthma is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

